t c summary opinion united_states tax_court john jason bogner and jody l bogner petitioners v commissioner of internal revenue respondent docket no 24242-12s filed date john jason bogner and jody l bogner pro sese michael s hensley for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for the tax years and respectively respondent also determined sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioners may deduct losses from john jason bogner’s hereinafter petitioner rental_real_estate_activities under the passive_activity_loss rules set forth in sec_469 and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years in issue background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference at the time the petition was filed petitioners resided in california petitioner worked full time as a financial analyst for northrop grumman throughout the years in issue petitioner jody l bogner worked as a full-time_employee at international rectifier during the years in issue petitioners had two children who were living with them petitioner managed three rental properties during the years in issue petitioner owned one of the rental properties and his father owned the other two petitioner’s rental property was a big_number square-foot home with five bedrooms and three bathrooms this property was situated on an big_number square-foot lot the two rental properties petitioner’s father owned were single-family residences in residential suburban developments petitioner maintained and managed these properties throughout the years in issue maintenance and management of the properties included repairing the properties landscaping and mowing the yards collecting rent finding prospective tenants doing market research and performing various other services relating to the management and maintenance of rental properties on jointly filed federal_income_tax returns for and petitioners reported rental property income and expenses on schedules e supplemental income and loss and deducted losses of dollar_figure and dollar_figure respectively the schedule e income was reported and expense deductions were claimed with respect to petitioner’s rental property in a notice_of_deficiency respondent determined that the claimed and loss deductions with respect to petitioner’s rental property were subject_to the passive loss limitations under sec_469 respondent also determined accuracy-related_penalties under sec_6662 discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not assert that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a i real_estate_professional sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates sec_469 however the rental_activity of a taxpayer is not treated as per se passive if the taxpayer satisfies the requirements of sec_469 sec_469 a taxpayer qualifies as a real_estate_professional and is not engaged in a per se passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 the term real_property_trade_or_business includes real_property rental operation and management sec_469 in the case of a joint_return the same spouse must satisfy each requirement id petitioner claimed he spent big_number hours and big_number hours working on the rental properties in and respectively petitioner further asserts that he worked big_number hours and big_number hours in and respectively as an employee for northrop grumman in support of his assertions petitioner provided activity logs documenting the time he purportedly spent on the rental activities in and as well as a self-prepared timesheet of the hours that he worked for northrop grumman petitioner did not present any additional documents to support the timesheets representing the hours that he purportedly worked for northrop grumman nor for the activity log purportedly supporting services performed on the rental properties even if we assume that petitioner worked big_number hours and big_number hours in and respectively for northrop grumman we do not accept his activity log coupled with this testimony relating to the rental activities as reliable or credible a review of the activity log and testimony relating to the rental activities leads us to the conclusion the petitioner did not spend more hours at the real_estate activity than at his full-time employment at northrop grumman according to petitioner’s logs he spent almost every spare hour in those years working on the rental properties including hours on july of each year and hours on date and respectively and and hours respectively on december of each year although he managed three rental properties in each year throughout alone petitioner’s records reflect that he repaired or worked on the sprinkler systems on any of the given properties on separate occasions and throughout he worked on sprinkler systems on separate occasions in addition on march and the records reflect eight hours to prepare and a full-time job with a 40-hour work week would result in big_number reported hours of time worked over a one-year period which would include paid vacation time and paid holidays petitioner did not adequately explain why or how his full-time employment at northrop grumman deviated from this norm deliver an eviction notice to be filed in court coincidentally on march and of the next year petitioner’s records reflect that he performed the very same activity for the same exact amount of time a review of petitioner’s activity logs leads to the conclusion that the logs are inaccurate and exaggerated given the lack of credible documentation and testimony and the exaggerated claims as to the amount of time petitioner spent on the rental properties the court concludes that petitioner did not establish that more than one-half of the personal services he performed related to real_property trades_or_businesses see sec_469 even if we were to conclude that petitioner materially participated in real_property trades_or_businesses he has not satisfied the requirements of sec_469 therefore petitioner was engaged in a passive loss activity with respect to his rental property in and ii accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the underpayments of tax required to be shown on petitioners’ returns for and are attributable to negligence for their failure to keep adequate books_and_records or to substantiate their items properly the underpayments are also the result of substantial understatements of income_tax because the understatements of dollar_figure and dollar_figure for and respectively exceed dollar_figure which is greater than of the tax required to be shown on the returns see sec_6662 d sec_1_6662-4 income_tax regs respondent’s burden of production has been satisfied see sec_7491 accordingly because respondent has met his burden of production petitioners must come forward with persuasive evidence that the accuracy-related_penalties should not be imposed with respect to the underpayments because they acted with reasonable_cause and in good_faith see sec_6664 rule a 116_tc_438 petitioner argued that his time log proves that he worked more than half of his time as a real_estate_professional that he acted in good_faith when he prepared petitioners’ tax returns and that it basically gives me--this is a reasonable_cause and a reasonable basis when i did my taxes although petitioner claims he acted reasonably and in good_faith with respect to his position that he was a real_estate_professional in the years in issue we have concluded that his records are not accurate or reliable and that his testimony was not credible accordingly we are satisfied that the underpayments were due to negligence petitioner offered no other argument or evidence to show that there was reasonable_cause for the deductions claimed and that he acted in petitioners reported tax due of dollar_figure for and dollar_figure for good_faith with respect to the underpayments respondent’s determination of accuracy-related_penalties under sec_6662 for and is sustained we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
